EXHIBIT 10.1

 

ZOMAX INCORPORATED

2006 EXECUTIVE OFFICER BONUS PLAN

 

The Zomax Incorporated 2006 Executive Officer Bonus Plan is designed to pay for
performance.  Plan participants are eligible to receive cash incentives as well
as equity incentives upon the achievement of performance targets.

 

CASH INCENTIVE

 

Each executive officer is assigned a total cash bonus opportunity (ranging from
50-70% of base salary).  The cash incentive has two components:  strategic
objectives and financial objectives.  Up to 50 percent of an executive officer’s
total cash bonus opportunity is payable based upon the achievement of specified
strategic objectives.  The remaining 50 percent of an executive officer’s total
cash bonus opportunity is payable upon the achievement of a specified financial
objective related to EBITDA.

 

EQUITY INCENTIVE

 

Each executive officer receives a restricted stock award that vests as follows: 
Up to 50 percent upon the achievement of specified strategic objectives; and up
to 50 percent upon the achievement of specified financial objectives related to
EBITDA, operating results and revenue.

 

--------------------------------------------------------------------------------